[HARDING LOEVNER] Harding, Loevner Funds, Inc. (the “Fund”) Global Equity Portfolio Prospectus dated December 31, 2008 Supplement dated as of November 1, 2009 Effective November 1, 2009, the Global Equity Portfolio (the “Portfolio”) has launched an additional class of shares, designated as “Institutional Class.”Existing shares of the Portfolio have been re-designated as “Advisor Class” shares. [HARDING LOEVNER] Harding, Loevner Funds, Inc. (the “Fund”) Global Equity Portfolio Statement of Additional Information dated September 8, 2009 Supplement dated as of November 1, 2009 Effective November 1, 2009, the Global Equity Portfolio (the “Portfolio”) has launched an additional class of shares, designated as “Institutional Class.”Existing shares of the Portfolio have been re-designated as “Advisor Class” shares.
